Citation Nr: 1725099	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left sciatica, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 20 percent for metallic foreign body, right midfoot region with pronation of foot with residual scar (right foot disability).

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1965 to November 1967, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2015, the Board reopened and remanded for further development the claims of service connection for disabilities of the low back, left sciatic nerve, left knee, and left and right hips.  At that time, the Board also denied entitlement to compensable rating for left ear hearing loss and remanded the issue of entitlement to a right foot disability.
 
In July 2016, the RO issued a rating decision granting service connection for degenerative joint disease, right ankle, effective June 26, 2012, as secondary to the right ankle disability.  In April 2016, the RO issued a rating decision granting service connection for disabilities of the left knee and left and right hips.  As such, these issues are no longer before the Board.

In March 2017, the Veteran raised the issue of whether he was unemployable due to his service-connected disabilities.  The Board takes jurisdiction of the issue of entitlement to a TDIU because it is part and parcel to the increased rating claim issue on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



FINDINGS OF FACT

1.  The Veteran's left sciatica is at least as likely as not due to his service-connected disabilities.

2.  The Veteran's lumbar spine disorder is at least as likely as not due to his service-connected disabilities.

3.  The Veteran's right foot disability productive of severe residual impairment; the preponderance of the evidence shows he does not have disability analogous to loss of use of the right foot and his associated scar has not manifested with any residuals, to include pain.

4.  The Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left sciatica have been met.  38 U.S.C.A. §§ 1131, 1112, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1131, 1112, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for 30 percent rating for a right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.56, 4.71a, 4.73, Diagnostic Codes 5284, 7805-5311 (2016).

4.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Board finds that entitlement to service connection for left sciatica and a lumbar spine disorder as secondary to the Veteran's service-connected disabilities is warranted.

It is undisputed that the Veteran has left sciatica and a lumbar spine disorder and that he is service-connected for disabilities of the right foot, right ankle, right hip, left hip, and left knee.  Accordingly, this case turns on whether the Veteran's service-connected disabilities cause his current left sciatica and lumbar spine disorders.

The competent medical evidence regarding the etiology of the Veteran's current left sciatica and lumbar spine disorder consists of an opinion from his private physician, dated October 2012, and VA examination reports, dated May 2007, June 2012, February 2013, and March 2016.

All of the VA examiners opined that the symptomatology of the Veteran's service-connected right foot disorder is not sufficiently severe to cause the Veteran's current left sciatica and lumbar spine disorder.  Nonetheless, the May 2007 in June 2012 examiners acknowledged the right foot disability, that is, the residuals of shrapnel incurred during in-service combat, results in pain and mild to moderate antalgic gait.  Significantly, the May 2007 VA examiner stated that the Veteran's altered gait is related to his now service-connected left knee and right hip disabilities.  The Board finds that VA examiners' negative nexus opinions are inadequate due to insufficient rationale.  Most recently, in March 2016, the author of the February 2013 VA examination report renewed his negative opinion, relying solely upon the rationale provided in February 2013.  The Board finds that the rationale provided in February 2013 is deficient because the examiner merely restated the findings of the May 2007 and June 2012 examination reports without providing any medical analysis.  Similarly, the Board finds that the June 2012 medical opinion is inadequate as it rests solely on the basis that there is no "gross visual deformity" of the right foot.  Furthermore, the May 2007 VA examiner's opinion tends to support the Veteran's claim:  reasoning that Veteran's lumbar spine disorder is not due to his right foot disability, but rather his left knee and right hip disorders, both of which are now service-connected.  For the aforementioned reasons, the Board finds that the VA medical opinions of record do not amount to any probative weight against the Veteran's claims and that the May 2007 opinion tends to support the Veteran's claims.

In contrast, the Board affords significant probative value to the October 2012 private physician's opinion as it is well reasoned and predicated on the Veteran's symptoms as well as physician's medical observations.  The physician concluded that the Veteran's right foot disorder causes his current lumbar spine and sciatic disorders.  The physician explained that a 3 mm foreign body in the Veteran's right foot (i.e., his service-connected right foot disorder) impacts is kinetic chain, thereby causing the current lumbar spine disability.  The physician detailed how Veteran's right foot is out of alignment, and therefore, cannot provide proper support to his hips and lower spine.  The physician further explained that the Veteran has a pars fracture on the left L5 vertebra, which she believes is due to years of putting more weight on the left side due to the service-connected right foot disability.  She believes that the Veteran's altered mechanics also caused his current left sciatica.

Despite deficiencies in the above discussed VA examinations, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  To that end, the October 2012 private opinion provides competent, credible evidence that it is at least as likely as not that the Veteran's service-connected right foot disability caused his current left sciatica and lumbar spine disorders.  Moreover, the May 2007 VA opinion further supports the Veteran's claim:  suggesting his service-connected right hip and left knee disorders cause his current lumbar spine disorder.  Thus, the elements necessary to establish service connection for left sciatica and a lumbar spine disorder on a secondary basis have been met.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).
Increased Rating

The Veteran seeks a rating in excess of 20 percent for his right foot disability, which has been rated as a muscle injury affecting the foot and leg under Diagnostic Code Diagnostic Codes 7805-5311 (2016).  See 38 C.F.R. § 4.27 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.)

Historically, the Veteran's right foot disability was rated under Diagnostic Code 5284.  Under that code, a moderately severe foot disability warrants a 20 percent rating and a maximum rating of 30 percent is for a severe foot disability.

The Board finds that the Veteran's right foot disability is a severe muscle injury.  First, service department records show that the initial injury required surgery and 60 days of hospitalization.  See, e.g., VA examination (September 2010).  Second, the evidence shows consistent complaint of cardinal signs and symptoms of muscle disability such as pain, stiffness, fatigueability, lack of endurance, limitation of motion and disturbance of locomotion.  See, e.g., VA examination (April 2010; June 2012).  Third, the evidence shows that the Veteran has been unable to keep up with work requirements due to the aforementioned signs and symptoms.  In this regard, the Veteran's right foot disability precludes him from any significant weight-bearing activities, to include walking more than a few yards.  See VA examination (April 2010).  As a result, the Veteran has not been able to continue his work as a barber or farmer since 2008.  See VA examination (September 2010; June 2016).  Fourth, tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  In this regard, the June 2012 in June 2014 VA examination reports show significant, painful limitation of right foot motion compared to the left foot, which had full range of motion.  Fifth, the June 2016 VA examination report shows diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  Sixth, VA and private medical records indicate that the Veteran's right foot disability has caused abnormal stress on opposing joints and n muscle groups, which has led to disabilities of the right ankle, bilateral hips, and left knee.  See Dr. Schelkopf (October 2012); VA ankle examination (June 2016).  

The Board finds that the aforementioned signs and symptoms are demonstrative of a severe residual right foot disability and thus warrants a 30 percent rating under Diagnostic Code 5284.  A 30 percent rating is also the maximum schedular rating under Diagnostic Code 5311.  

Finally, an additional, separate rating for the associated scar is not warranted as neither the Veteran nor the evidence of record indicates it has resulted in residuals, to include pain.  See, e.g., VA examination (June 2016) (showing that neither the Veteran nor the examiner could find the well-healed, nonpainful scar).

TDIU

The Veteran's disabilities meet the schedular criteria for a TDIU since September 19, 2010.  Since that time, his service-connected PTSD, right foot disability, tinnitus, malaria, and left ear hearing loss have resulted in at least a combined 60 percent rating.  As each of these disabilities was incurred in action, they are considered a single disability for purposes of evaluating entitlement to a TDIU.  See 38 C.F.R. § 4.16 (2016).

The Board finds that the Veteran's service-connected disabilities alone have been of sufficient severity to produce unemployability, particularly in light of the Veteran's education and employment experience.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Beaty v. Brown, 6 Vet. App. 532, 534 (1994).

Initially, the Board finds that the Veteran is limited to physically demanding job opportunities due to his high school education and experience as a barber and farmer.  See VA examination (November 2010) (outlining the Veteran's education and employment experience).  In 2008, the Veteran reportedly discontinued his work as a barber and farmer because he could no longer endure the physical rigors associated with such work.  See, e.g., VA foot examination (September 2010; June 2012).  The Board finds the manifestations of his right foot disability preclude prolonged standing and walking associated with cutting hair, let alone the rigors of farming.  See, e.g., VA examination (April 2010) (showing of the Veteran was unable to walk more than a few yards and experienced flare-ups after weight-bearing for 10 minutes).  Additionally, the Board finds the Veteran's PTSD precludes him from maintaining sedentary employment involving work with the public or coworkers.  In this regard, the Veteran's PTSD has manifested with hypervigilance, impaired sleep, episodes of depression, autonomic hyperactivity, inability to relax, lack of trust, strong tendency towards isolation, irritability, and outbursts of anger.  See VA treatment record (September 17, 2010); Statement, wife (September 29, 2010); VA examination (November 2010).  The Veteran's tinnitus and hearing loss further complicate his ability to engage in effective interpersonal communication.  Notwithstanding the additional musculoskeletal disabilities service-connected after June 26, 2012, the Board finds that the Veteran's PTSD, right foot disability, tinnitus, and left ear hearing loss alone have been of sufficient severity to produce unemployability consistent with his education and employment experience.  For these reasons, a TDIU is warranted.


ORDER

Service connection for left sciatica is warranted.

Service connection for a lumbar spine disorder is warranted.

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for the Veteran's right foot disability is warranted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is warranted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


